UNITED STATES DISTRICT COURT }
FOR THE DISTRICT OF COLUMBIA MAY 16 2019

Clerk, U.S. District & Bankruptcy -

BARBARA STONE, ) Courts for the District of Columbia
Plaintiff, )
)
Ve: ) Civil Action No. 19-1401 (UNA)
) (
JENNIFER G. ZIPPS, et al., )
Defendants. )
MEMORANDUM OPINION

 

Barbara Stone (“Stone”), who is proceeding pro se and in forma pauperis, demands a
temporary restraining order “prohibiting the defendants . . . and all persons acting on their behalf
from illegally seizing [her] home and real properties scheduled to be sold on May 15, 2019[.]”
Compl. at 2 (emphasis removed); see id. J 52, The defendants are United States District Judges
Jennifer G. Zipps and Bernardo Velasco, Magistrate Judge Markovich, the Clerk of the United
States District Court for the District of Arizona, the United States Marshal for the District of
Arizona, the Director of the Federal Bureau of Investigation, the Inspector General of the United
States Department of Justice, and Roy R. Lustig (“Lustig”), the plaintiff in a civil action brought
against Stone in the United States District Court for the Southern District of Florida. It appears
that Lustig has taken steps to enforce a judgment obtained in the Southern District of Florida
against Stone through legal proceedings in the District of Arizona. See id. JJ 1-11. Stone
objects to the sale of her assets “on the basis of a void, fraudulent judgment that is the product of
criminal acts.” Jd. at 2; see id. {§ 29-40. According to Stone, the defendants “wrongfully issued
a Writ of Execution,” id. § 3, and the impending “wrongful conversion” of her assets “would not
occur without the collusion of wrongdoing judges” in the District of Arizona, id. § 18 (emphasis

removed).
The Federal Rules of Civil Procedure require that a complaint contain “‘a short and plain
statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests[.]’” Bell Ail.
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957).
Further, a complaint must “contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Twombly, 550 U.S. at 570).

Here, Stone asks this Court to vacate the judgment of the United States District Court for
the District of Arizona. This Court has no jurisdiction to do so, however, as it “can neither
review the decisions of its sister court nor compel it to act.” Ortiz v. Pratter, No. 1:15-CV-
00481, 2015 WL 1546252, at *1 (D.D.C. Apr. 3, 2015); see Mullis v. U.S. Bankr. Court for Dist.
of Nevada, 828 F.2d 1385, 1393 (9th Cir. 1987) (citing Lewis v. Green, 629 F. Supp. 546, 553
(D.D.C. 1986)); El Bey v. United States, No. 1:16-CV-00164, 2016 WL 9943453, at *1 (D.D.C.
Feb. 2, 2016), aff'd, 697 F. App’x 706 (D.C. Cir. 2017); Thomas v. Wilkins, 61 F. Supp. 3d 13,
20 (D.D.C. 2014), aff'd, No. 14-5197, 2015 WL 1606933 (D.C. ‘Cir. Feb. 23, 2015); see also
Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), aff'd, No. 94-5079, 1994 WL
474995, at *1 (D.C. Cir. July 27, 1994) (per curiam), cert. denied, 513 U.S. 1150 (1995). For
this reason, the Court concludes that Stone’s complaint fails to state a claim upon which relief
can be granted. Accordingly, the Court will grant Stone’s application to proceed in forma
pauperis, dismiss the complaint, and deny the motion for a temporary restraining order as moot.

An Order is issued separately.

DATE: May 16, 2019 shh, —
United States District Judge